                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TYRONE ANDREWS,

                      Petitioner,                             Case No. 17-13420
                                                              Hon. David M. Lawson
v.

SHIRLEE HARRY,

                  Respondent.
________________________________________/

                   ORDER DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Tyrone Andrews filed a petition under 28 U.S.C. § 2254 on October 20, 2017.

On February 20, 2019, the Court issued an opinion and order denying the petition because it

concluded that the petitioner’s claims all were without merit.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts:

       The district court must issue or deny a certificate of appealability when it enters a
       final order adverse to the applicant. . . . If the court issues a certificate, the court
       must state the specific issue or issues that satisfy the showing required by 28 U.S.C.
       § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but
       may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22.

Rule 11 of the Rules Governing Section 2254 Cases.

       A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Courts must either issue

a certificate of appealability indicating which issues satisfy the required showing or provide

reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R. App. P. 22(b); In

re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997). To receive a certificate of

appealability, “a petitioner must show that reasonable jurists could debate whether (or, for that
matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotes and citations omitted).

       The Court finds that reasonable jurists could not debate the Court’s conclusion that the

petitioner failed to show that any of the challenged rulings of the state courts involved an

unreasonable application of clearly established federal law or an unreasonable determination of

the facts. The Court therefore will deny a certificate of appealability.

       Accordingly, it is ORDERED that a certificate of appealability is DENIED.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: February 20, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on February 20, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
